Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00266-CR

                                       Robert MARTINEZ, Jr.,
                                              Appellant

                                                 v.
                                            The STATE of
                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR4546
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 18, 2014

DISMISSED

           On May 22, 2014, this court issued an order stating this appeal would be dismissed pursuant

to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right of

appeal was made part of the appellate record on or before June 23, 2014. See TEX. R. APP. P.

25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003,

order). Appellant’s counsel filed a response in which he states that he has reviewed the clerk’s

record and “can find no right of appeal” for appellant; counsel concedes that the appeal must be

dismissed. In light of the record presented, we agree with appellant’s counsel that Rule 25.2(d)
                                                                                     04-14-00266-CR


requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d). The record does not contain a

certification that shows the defendant has the right of appeal; to the contrary, the trial court

certification in the record states “this criminal case is a plea-bargain case, and the defendant has

NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment

assessed did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant; therefore, the clerk’s record supports the trial court’s certification that the defendant

has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See

TEX. R. APP. P. 25.2(d).


                                                  PER CURIAM

Do not publish




                                                -2-